Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-21-00223-CV

                             IN THE INTEREST OF A.G., a Child

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-PA-02472
                          Honorable John D. Gabriel, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED as to both parents.

       SIGNED November 17, 2021.


                                                  _____________________________
                                                  Liza A. Rodriguez, Justice